Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 7/5/2022.
	The double patenting rejection has been withdrawn as it has an earlier filing date than the reference application.
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hunter Webb on 7/25/2022.

	Please amend the last limitation of claim 15 to read:
changing the active noise reduction algorithm from the active noise reduction algorithm that is in the process of actively providing noise reduction for the active voice session to a new noise reduction algorithm associated with a maximum quality score delta in response to the maximum quality score delta exceeding a predetermined threshold.


	Please amend the last limitation of claim 19 to read:
changing the active noise reduction algorithm from the active noise reduction algorithm that is in the process of actively providing noise reduction for the active voice session to a new noise reduction algorithm associated with a maximum quality score delta in response to the maximum quality score delta exceeding a predetermined threshold.

Response to Amendment
3.	The independent claims have been amended.
Response to Arguments
4.	Applicants arguments filed have been considered and are persuasive, where Applicant has argued that the closest art of record does not specifically read on the limitations of the amended claims.
Allowable Subject Matter
5.	Claims 15-26 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:

obtaining a first raw sample of an active voice session, the first raw sample being one of a plurality of raw samples collected periodically during the active voice session, the active voice session being a telephony session; 
obtaining a system-processed sample of the active voice session, wherein the system-processed sample temporally corresponds to the first raw sample; 
processing the system-processed sample with a plurality of noise reduction algorithms, to generate a noise-reduced sample corresponding to each algorithm of the plurality of noise reduction algorithms; 
comparing the first raw sample and each noise-reduced sample and computing a quality score for each noise-reduced sample; 
identifying an active noise reduction algorithm that is in the process of actively providing noise reduction for the active voice session; 
15/984,911Page 2 of 14identifying an active quality score corresponding to the active noise reduction algorithm; 
for each algorithm of the plurality of noise reduction algorithms, subtracting the active quality score from the quality score for each noise-reduced sample to compute a quality score delta corresponding to each noise-reduced algorithm with respect to the active noise reduction algorithm; and 
changing the active noise reduction algorithm from the active noise reduction algorithm that is in the process of actively providing noise reduction for [the active voice session] to a new noise reduction algorithm associated with a maximum quality score delta in response to the maximum quality score delta exceeding a predetermined threshold.


Regarding claim 15, Kim, the closest art of record, teaches:
[0013] According to one aspect of the present invention, a system is provided for evaluating a voice performance in order to recognize a long-distance voice. The system includes a voice source direction search unit for finding a voice source direction in which a speaking subject is located so that multiple microphones face the voice source direction. The system also includes a distance measurement unit for measuring a distance from the speaking subject, and a voice input unit comprising the multiple microphones, for selecting a microphone necessary for a microphone array configuration in response to the measured distance. The system further includes a noise removal unit for applying a noise removal algorithm to be tested to a voice input through the voice input unit and removing noise from the input voice, and a performance evaluation verification unit for applying a performance evaluation criterion in order to numerically express a performance of the voice provided by the noise removal unit. Additionally, the system includes a noise removal algorithm selection unit for determining if the noise removal algorithm is selected based on a result of comparing a numerical value calculated by the performance evaluation verification unit with a reference value.
[0040] The noise removal algorithm selection unit 160 determines if a numerical value regarding the performance of the voice provided by the performance evaluation verification unit 150 satisfies a predetermined range of criteria. If it is determined that a numerical value calculated when applying a selected noise removal algorithm to the voice input through the voice input unit 100 is in the predetermined range of criteria, the noise removal algorithm selection unit 160 determines that the selected noise removal algorithm is an optimal noise removal algorithm in a current environment, and definitely determines the selection of the noise removal algorithm. On the contrary, if it is determined that a numerical value calculated when applying the selected noise removal algorithm to the voice input through the voice input unit 100 is outside the predetermined range of criteria, the noise removal algorithm selection unit 160 determines that the selected noise removal algorithm is unsuitable, and accordingly, determines that the noise removal algorithm is unacceptable. As described above, the noise removal algorithm selection unit 160 verifies the noise removal algorithm to be tested.
[0055] When the setting in the hardware is completed, a noise removal algorithm to be tested in a state based on the setting in the hardware should be selected. Accordingly, the voice evaluation system proceeds to step 215, and determines if the noise removal algorithm to be tested is selected. When it is determined in step 215 that the noise removal algorithm to be tested is selected, the voice evaluation system should determine if a desired level of a voice quality can be obtained when the selected noise removal algorithm is used. If a voice quality is poor when the selected noise removal algorithm is used, the currently selected noise removal algorithm to be tested is replaced by a next noise removal algorithm candidate to be tested, and accordingly, a voice quality is remeasured when the replaced noise removal algorithm to be tested is used. 

But does not specifically teach:
for each algorithm of the plurality of noise reduction algorithms, subtracting the active quality score from the quality score for each noise-reduced sample to compute a quality score delta corresponding to each noise-reduced algorithm with respect to the active noise reduction algorithm; and 
changing the active noise reduction algorithm from the active noise reduction algorithm that is in the process of actively providing noise reduction for [the active voice session] to a new noise reduction algorithm associated with a maximum quality score delta in response to the maximum quality score delta exceeding a predetermined threshold.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 15.
The dependent claims are allowed as they further limit the parent claims.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655